Citation Nr: 1745064	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  17-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability as a result of VA treatment on April 13, 2010 for chronic degenerative spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to July 1952 and from March 1961 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The preponderance of the evidence shows the Veteran does not have additional disability of his spine that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical treatment on April 13, 2010


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional disability as a result of VA treatment for chronic degenerative spine disorder on April 13, 2010 are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 3.800 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in June 2011 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's claim for compensation under  provisions of 38 U.S.C.A. § 1151 for an addition disability with respect to VA treatment.

Furthermore, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's VA treatment records (specifically, VA treatment records from April 2010), a VA medical opinion dated in October 2012, lay statements from the Veteran.

The October 2012 VA medical opinion reflects that the medical expert conducted a review of the Veteran's VA claims file and provided a medical opinion with clear analysis and explanation in support of the opinion based on the evidence of record and medical expertise.  Thus, the VA medical opinion is adequate for adjudication purposes.

Furthermore, the record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II. Criteria and Analysis

In April 2011, the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for an additional disability as a result of VA treatment of his degenerative spine disorder.  He contends that he sustained injuries on April 13, 2010 from spinal facet injections at the Loma Linda, California VA Medical Center.  He explained that he had received spinal facet injections approximately every six months.  First a needle is injected in order to numb the area and then he would receive six injection in his lower back.  On April 13, 2011, he was not given a numbing agent before intrusion into his spine.  The Veteran asserted that he complained of extreme pain during the procedure because the physician was manipulating the needle radically in several directions (in what he perceived as an upward and downward motion) first on the left side and then on his right side.  The Veteran noted that the physician injected him twice instead of the six specific areas of his spine where he would usually receive the injection.  The Veteran stated that he questioned the physician about the number of injections and the physician stated that he pushed the medication up his spine to reach all the sites.  The Veteran reported that after the treatment he was in a lot of pain and he had to sit down in the waiting room.  He asserts that he has remained in severe pain since the April 13, 2010 with a pain level of 6 to 9 on a scale of 1-10, 10 being the highest.

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).  For claims, as here, filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  In this case, the Veteran filed his claim after that delimiting date and, therefore, he must show that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1). 

The U.S. Court of Appeals for Veterans Claims (Court) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).

In determining that additional disability exists, the veteran's physical condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services upon which the claim is based is compared to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).  A claim based on additional disability due to medical treatment must meet the causation requirements.  38 C.F.R. § 3.361(c).  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2016).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The evidence of record shows that the Veteran sought treatment for lumbar facet syndrome on April 13, 2010 at the Loma Linda VAMC.  The VA anesthesiology note reveals that the Veteran received bilateral L3-4, L4-5, and L5-S1 lumbar facet steroid injection under fluoroscopy #1/3.  The Veteran consented to the procedure.  Sterile preparation and drape were conducted in usual fashion.  L3, L4, and L5 vertebral bodies were identified under fluoroscopy.  He visualized the superior articulation process (SAP) and transverse process (TP) on oblique view.  A 22 gauge five inch needle was advanced to junction of SAP and TP.  There was no blood or cerebrospinal fluid.  The physician injected .5% bupivacaine and 80mg depomedrol, 9 ml total.  The physician documented that the Veteran tolerated the procedure with no complications and he was discharged in stable condition.  A May 2010 VA treatment record reveals that the Veteran reported experiencing lower back pain and recent tingling in the bilateral legs.  A June 2010 VA treatment note said that the Veteran sought treatment status post lumbar face injection with aggravation of his back pain.  He has had a history of good relief of back pains with facet joint injections.  The pain has increased in the low back and he has also noticed numbness of the right leg.  The physician assessed that the Veteran had worsening back pain and numbness of the leg, lumbar spondylosis, and lumbar radiculopathy.  The Veteran underwent a lumbar epidural steroid injection under fluoroscopy in June 2010.  A June 2010 MRI of the lumbar spine revealed multilevel moderate degenerative change of the lumbar spine ,worse in L3-4 and L4-5.  Mild narrowing of the bilateral neuroformina of the L3-4, L4-5, and L5-S1.  An MRI of the lumbar spine in May 2008 revealed mild central canal and bilateral neural forminal stenosis of L3-4 and moderate bilateral L4-5 and L5-S1 neural forminal stenosis.  A November 2010 VA neurological treatment report noted that the Veteran reported increased symptoms since April 2010, when, during pain clinic management/facet blocks, pain increased to 10/10 intensity.  Lumbar spine MRI in June 2010 shows L3 and L4 moderate degenerative lumbar spinal canal stenosis.  A VA neurosurgery outpatient report dated in December 2011 shows that the Veteran reported back pain after an accident in 1952 and his back pain acutely worsened after a facet injection one and half years ago.  He walks from his motorized chair only one yard.  He has difficulty getting up from sitting and he has pain at night while asleep.  An MRI reveals multidiscogenic and spondylotic changes notably at L3-4 and L4-5 with at times severe canal stenosis.  The physician noted that this does not appear significantly changed from the MRI of the lumbar spine in June 2010.  Physical examination shows that his weakness is more proximal than the stenosis.  She noted that it appears to be proximal weakness in his lower extremities and not claudication related pain.  He is diabetic and diabetic amytrophy with neuropathy clinically fits more than distal stenosis of the lumbar spine.  

With respect to the issue on the appeal, the RO obtained a VA medical opinion in October 2012.  After reviewing the claims file, to include the pertinent VA treatment records, the VA physician assistant provided the opinion that it less likely that the Veteran's increased complaints of back pain are due to the facet joint injection treatment he received in 2010 and it is less likely than not that any carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, or an even not reasonably foreseeable occurred.  She explained that the Veteran had chronic low back problems for several years (approximately 20 years) with a long history of radiating pain into the bilateral lower extremities.  The Veteran has severe spinal stenosis which is a source of back pain as well as radicular pain of the lower extremities.  He also has diabetes mellitus and associated neuropathies.  The physician assistant noted that the Veteran's primary complaints of being unable to walk are noted as associated with foot pain, more consistent with diabetic neuropathy.  The Veteran also has bilateral lower extremity sciatica pain that he has been treating with lumbar spine injections for several years, as well as, physical therapy and pain medication.  The physician assistant noted that a well known side effect of a facet joint injection can be increased pain following the procedure, then it usually resolves within days.  There is no indication of infection or new injury to the Veteran's spine following the procedure that is consistent with the Veteran's current complaints, other than natural progression of his degenerative spine condition.  The Veteran has progressive degenerative condition of the spine that will often lead to increased pain and decreased mobility with aging.  There were multiple examinations, CT scans, and MRIs performed that support a chronic degenerative spine condition several years prior to, as well as, following the facet joint injection.  The Board finds this medical opinion to be highly probative on the determinative issue of whether the lumbar facet steroid injection on April 13, 2010 proximately caused an additional disability to the Veteran's spine, as the medical expert provided a reasoned analysis and explanation of her opinion based on the relevant evidence of record and medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board acknowledges that the Veteran believes that the facet injections that he received on April 13, 2010 caused an additional disability in his back, or that such was due to carelessness, negligence, lack of proper skill, or error in judgement.  As a lay person, the Veteran is competent to provide an account of observable symptoms, such as experiencing increased back pain and lower extremity pain since the VA treatment on April 13, 2010.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his lay assertions that the facet injection by a VA physician resulted in additional disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Whether the injections were the cause of additional disability or whether there was fault on the part of VA are issues relating to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent, as he is not a licensed health care professional and.  Moreover, the general lay contentions of a causal relationship between facet injection to treat degenerative spine disease and an additional disability are outweighed by the more specific and probative VA opinion that was provided by the VA examiner in October 2012.  

For the foregoing reasons, the preponderance of the evidence shows the Veteran does not have additional disability of the Veteran's spine that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical treatment on April 13, 2010.  Thus, entitlement to compensation under 38 USCA § 1151 is not warranted.


ORDER

Entitlement to compensation  under 38 U.S.C.A. § 1151 for an additional disability of the Veteran's spine as a result of VA treatment on April 13, 2010 for chronic degenerative spine disorder is denied.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


